DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 9, 12 and 13 are allowable. The restriction requirement between the species , as set forth in the Office action mailed on 29 March 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 March 2019 is partially withdrawn.  Claims 10, 11 and 14, directed to an insulated embodiment or a through-hole embodiment are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Sturm on 3 June 2021.

The application has been amended as follows: 

Claim 4:		The cathode current collector assembly according to claim 1, comprising a said conductive interface between the highly electrically conductive metal and the carbon cathode

Claim 5:		The cathode current collector assembly according to claim 4, wherein said conductive glue comprises a carbon-based electrically conductive glue obtainable by mixing a solid carbon-containing component with a liquid component of a 2-component hardenable glue.  

Claim 6:		The cathode current collector assembly according to claim 1, wherein the at least one collector bar consisting of a highly electrically conductive metal has sides comprising the lateral sides when the at least one collector bar comprises the u-shaped profile and a bottom and wherein the sides or the sides and the bottom of the at least one collector bar 

Claim 14:	The cathode current collector assembly according to claim 1, wherein the at least one collector bar is a solid single body consisting of a highly electrically conductive metal that is contained at least in the central part of the cathode in a through-hole in the carbon cathode, the through-hole having an inwardly-facing surface, whereby the at least one collector bar consisting of a highly electrically conductive metal is mounted on and is supported on an underlying part of the carbon cathode and is surrounded by and in electrical contact with the inwardly-facing surface of the through-hole in the carbon cathode.  

Claim 16 is cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitations wherein at least one collector bar consisting of a highly electrically conductive material having an electrical conductivity greater than that of steel is in direct physical contact at a terminal end part thereof with an external steel conductor bar of greater cross-sectional area so that a transition joint is formed there between and such that the collector bar and external steel bar overlap one another partially only in the region of the terminal end part.  
Prior art utilizing a collector bar of higher electrical conductivity than copper are known to be used in conjunction with steel collector bars; however, these overlap at substantially more portions than can be considered terminal end portion of the high electrical conductivity collector bars (See for example, US 2008/0135417 to Allano et al.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.